Citation Nr: 0123280	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  00-11 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $16,740. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
November 1973.  He died on April [redacted], 1996.  The 
appellant is his widow.

This appeal arises from a January 2000 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Cleveland, Ohio, Regional Office (RO), that denied the 
appellant's request for waiver of recovery of an overpayment 
of improved death pension benefits in the amount of $17,604.  
Wavier was denied on the basis that recovery would not be 
against equity and good conscience.  This decision was 
affirmed by the Committee in May and October 2000.  The 
Committee adjusted the amount of the overpayment to $16,740 
after determining that the appellant was entitled to improved 
death pension benefits from May 1, 1996, to August 1, 1996.

The appellant presented testimony at a hearing at the RO 
before the undersigned Board Member in June 2001.


REMAND

In a financial status report completed in June 2001, the 
appellant reported that her monthly living expenses included 
expenses associated with a mortgage, taxes on a house and 
house insurance.  However, she also reported that the resale 
value of any real estate owned by her was $0.  It is 
difficult for the Board to believe that the appellant would 
expend the amounts reported for housing if her house indeed 
has no resale value.  It is more likely that the appellant, 
who does not speak or understand English, improperly 
completed the form.  Therefore, the believes that the 
appellant should be afforded another opportunity to complete 
and submit an accurate financial status report. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The appellant should be provided 
and requested to accurately complete 
and return a new financial status 
report (VA Form 20-5655).  In 
particular, the appellant should be 
reminded to provide accurate 
information concerning the resale 
value of any real estate owned, to 
include her house.

2.  The RO should also undertake any 
other development it determines is 
required to comply with the Veterans 
Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 
Stat. 2096  2098-99 (2000), or the 
regulations implementing the VCAA.  

3.  Then, the Committee should 
decide the appellant's claim for 
waiver.  If the benefit sought on 
appeal is not granted to the 
appellant's satisfaction, a 
supplemental statement of the case 
should be issued to the appellant 
and her representative, and they 
should be afforded an appropriate 
opportunity to respond.   

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand the Board intimates no opinion as to any final outcome 
warranted.  The appellant need take no action until she is 
otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


